Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I (FIG. 2) directed to an image sensor with rectangular pixel zones (claim 17)
Species II (FIG. 3) directed to an image sensor with elliptical pixel zones (claim 3)
Species III (FIG. 4) directed to an image sensor with mixed rectangular and elliptical pixel zones (claim 5)
Species IV (FIG. 5) directed to an image sensor with irregular polygon shaped pixel zones (claims 10-16, 17, 19, 20)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: at least claim 1 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of an image sensor as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bandera et al. US 6,455,831 B1.  
Bandera teaches an image sensor (FIG. 1), comprising a plurality of pixel zones 11,12,13 disposed adjacent to each other, wherein the plurality of pixel zones comprise: a central pixel zone 11+12; and a peripheral pixel zone 13 disposed around the central pixel zone 11+12, wherein the central pixel zone 11+12 comprises a plurality of central pixels, wherein the peripheral pixel zone comprises a plurality of peripheral pixels, wherein sizes of the central pixels 11+12 are smaller than sizes of the peripheral pixels 13, wherein, when viewed in plan, the central pixel zone 11+12 is a zone from a center of the image sensor to a first point (outer bound of 11), and wherein the first point (outer bound of 11) is a point falling within 3/10 to 7/10 of a total distance from the center to an edge of the image sensor (FIG. 1 shows the outer bound of 11 is 1/2 of distance to outer bound of 13).

Bandera also teaches an image sensor (FIG. 1), comprising: a plurality of pixel zones 11,12,13 disposed so as to be adjacent to each other and to be distinguished from each other in a direction from a center to an edge of the image sensor, wherein each of the plurality of pixel zones 11,12,13 comprises a plurality of pixels, wherein sizes of pixels included in the plurality of pixel zones gradually increase from the center to the edge, wherein the plurality of pixel zones 11,12,13 include a central pixel zone 11+12, the central pixel zone 11+12 including the center of the image sensor when viewed in plan, and wherein the central pixel zone 11+12 includes greater number of pixels located in the center of the image sensor than a number of pixels located in the edge of the image sensor (more pixels in center zone 11+12 than pixels in edge zone 13).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815